Citation Nr: 0330305	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  93-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than post traumatic stress disorder) 
variously diagnosed as depression, dysthymia, and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION
 The veteran's active military service extended from October 
1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in March 1995 and 
October 1997, when it was remanded for additional 
development.  In June 1999 the Board found that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for a psychiatric 
disorder other than post traumatic stress disorder.  However 
the Board found that the entire record did not support a 
grant of entitlement to service connection.  The veteran 
appealed the Board's decision and in July 2002 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the case pursuant to a Joint Motion for 
Remand.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records reveal the veteran was 
hospitalized for a suicide gesture; the final diagnosis was 
passive aggressive personality disorder and adjustment 
reaction to adult life.  

3.  Private medical records reveal treatment for symptoms of 
anxiety and depression from November 1973 to June 1975.

4.  VA examination reports and treatment records dating from 
1991 to present reveal the veteran has suffers from a 
psychiatric disorder which is variously diagnosed as 
dysthymia, depression, or bipolar disorder.  

5.  There is a VA medical opinion of record relating the 
veteran's current psychiatric disorder to the symptoms noted 
during service.   


CONCLUSION OF LAW

A psychiatric disorder (other than post traumatic stress 
disorder) variously diagnosed as depression, dysthymia, and 
bipolar disorder, was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, the Board cannot identify a specific piece of 
correspondence that both informed the appellant of the 
evidence needed to substantiate his claim and also informed 
the appellant of which party would be responsible for 
obtaining which evidence.  However, based on the decision 
below, the Board concludes that a remand or further 
development of the claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  In the present case, while the veteran has numerous 
diagnoses of psychiatric disorders, none of the disorders are 
psychoses.  

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2002)(emphasis added).  

Service medical records reveal the veteran was hospitalized 
for a suicide gesture.  Specifically, when the veteran 
returned home from a Navy deployment he learned that his wife 
had left him.  He then took approximately 30 Benadryl pills 
in a suicide gesture.  The veteran was hospitalized for 
approximately 10 days with anxiety and depression being noted 
as present symptoms.  The final diagnosis was passive 
aggressive personality disorder and adjustment reaction to 
adult life. Specifically, the adjustment reaction was noted 
not to have existed prior to service.  These diagnoses were 
noted on the veteran's April 1973 separation examination 
report.  

Medical records from a private physician reveal that the 
veteran had complaints of symptoms of anxiety and depression 
from November 1973 to June 1975.

Beginning in approximately 1991 and continuing to present, 
there are a series of VA and private medical records which 
relate to the veteran's claim for service connection for a 
psychiatric disorder.  

In November 1991 a VA psychiatric examination of the veteran 
was conducted.  The diagnosis was dysthymic disorder, alcohol 
dependence, and mixed personality disorder.  The examiner 
noted some mental impairment that was related to alcohol 
abuse and was improving with the veteran's continued 
sobriety.  

In May 1994 a private psychiatric examination and 
psychological testing of the veteran was conducted.  The 
diagnosis was major depression.  The Board notes that 
psychological testing revealed that the veteran had initial 
difficulty with memory testing and his intellectual testing 
results were below expected results.  However, the examiner 
indicated that there was "no strong evidence of any organic 
or neurologically- based cognitive difficulties, but rather 
the results seem to support the effects of depression."  

In October 1998 another VA psychiatric examination of the 
veteran was conducted.  This time the examiner diagnosed the 
veteran as having bipolar disorder along with a personality 
disorder.  

VA records also reveal that the veteran was treated for his 
psychiatric disorders at a VA mental hygiene clinic.  An 
August 2000 note from the veteran's treating psychiatrist 
indicates that the veteran suffered from bipolar disorder 
that was "hardly of recent origins and most likely was 
manifest while he was still on active duty and did in fact 
serve as a disruptive influence in preventing him from 
sustaining the military discipline demanded of him."  This 
opinion seems to indicate that the veteran's bipolar disorder 
was aggravated by the pressures of military duty and not 
caused by active service.  

The evidence of record reveals that the veteran has symptoms 
of anxiety and depression during service that resulted in a 
suicide gesture.  The diagnosis during service was of a 
personality disorder and an adjustment reaction.  Subsequent 
to service the veteran has had continued to have psychiatric 
symptoms of anxiety and depression.  His psychiatric disorder 
has been variously diagnosed as depression, dysthymia, and 
bipolar disorder.  However, all of these are mood 
disturbances with the consistent symptoms of anxiety and 
depression being exhibited by the veteran.  An August 2000 VA 
mental health record indicates that the veteran's current 
bipolar disorder was manifest during service and was 
aggravated by the pressures of military service.  As such, 
service connection for a psychiatric disorder other than post 
traumatic stress disorder is warranted.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

In the pursuit of his claim the veteran alleged that he was 
exposed to toxic fumes in the form of petroleum fumes during 
service and that this caused "brain damage" and the 
psychiatric disorder for which he claimed service connection.  
The Board notes that an enormous amount of time and effort 
has been devoted to these allegations.  While the evidence 
does show that the veteran served in the Navy aboard a fuel 
tanker, his allegations of having to go into empty fuel holds 
and scrub them out without any respiratory protection are 
inherently incredible.  The appellant did submit a January 
2001 medical opinion from a private toxicologist that stated 
that he believed that the veteran had "toxic encephalopathy 
(brain damage)" from this alleged exposure.  However, the 
Board notes that there is a complete absence of objective 
evidence to support this assertion.  The toxicologist states 
that the veteran has brain and neurological damage.  However, 
there are no test results such as CT or MRI studies of the 
brain, or nerve conduction studies to support these 
assertions.  There is psychological testing of record showing 
memory impairment and some lowered intellectual functioning, 
but this is related to the veteran's symptoms of depression 
and alcohol abuse.  


ORDER

Service connection for an acquired psychiatric disorder 
(other than post traumatic stress disorder), variously 
diagnosed as depression, dysthymia, and bipolar disorder, is 
granted  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



